
	

113 HR 5182 IH: Social Security and Medicare Parity Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5182
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Mr. Takano (for himself, Mr. Becerra, Mr. Cicilline, Ms. Lee of California, Mr. Higgins, Mr. Schiff, Mr. McDermott, and Mr. Himes) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to provide for equal treatment of individuals in
			 same-sex marriages, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Social Security and Medicare Parity Act of 2014.
		2.Determination of valid marriage under the Social Security Act
			(a)In generalSection 216(h)(1)(A)(i) of the Social Security Act (42 U.S.C. 416(h)(1)(A)(i)) is amended by
			 striking is domiciled and all that follows through the District of Columbia, and inserting and such applicant were married (or, if such insured individual and such applicant were not married
			 in any State but were validly married in another jurisdiction, the courts
			 of any State).
			(b)Effective dateThe amendments made by this section shall apply to all final determinations of family status made
			 after June 26, 2013.
			3.Alternative method of meeting nine-month requirement for widows, stepchildren, or widowers in
			 certain casesSection 216(k) of the Social Security Act (42 U.S.C. 416(k)) is amended—
			(1)in the section heading, by striking in Case of Accidental Death or in Case of Serviceman Dying in Line of Duty, or in Case of
			 Remarriage to the Same Individual and inserting in certain cases;
			(2)in paragraph (1), by striking or at the end;
			(3)in paragraph (2)(B), by adding or at the end; and
			(4)by inserting after paragraph (2) the following:
				
					(3)
						(A)in the case of a widow or widower of such individual whose marriage to such individual would not
			 have been treated as a marriage for purposes of Federal law prior to June
			 26, 2013, such widow or widower—
							(i)became the wife or husband of such individual (or was deemed to be the wife or husband of such
			 individual under subsection (h)(1)(A)(ii))—
								(I)if such widow or widower is domiciled in a State that recognized same-sex marriages, civil unions,
			 or registered domestic partnerships as of June 26, 2013, before March 26,
			 2014; and
								(II)if such widow or widower is domiciled in any other State—
									(aa)before March 26, 2014; or
									(bb)if applicable, during the 9-month period beginning with the 1st date on which such State recognized
			 same-sex marriages, civil unions, or registered domestic partnerships; and
									(ii)provides a sworn affidavit that the widow or widower was married to, or in a domestic partnership
			 with, such individual throughout the 9-month period ending on the date of
			 the individual’s death; or
							(B)the stepchild of such individual—
							(i)became the stepchild of such individual as a result of a parent of the stepchild becoming the wife
			 or husband of such individual (or being deemed to be the wife or husband
			 of such individual under subsection (h)(1)(A)(ii))—
								(I)if such parent is domiciled in a State that recognized same-sex marriages, civil unions, or
			 registered domestic partnerships as of June 26, 2013, before March 26,
			 2014; and
								(II)if such parent is domiciled in any other State—
									(aa)before March 26, 2014; or
									(bb)if applicable, during the 9-month period beginning with the 1st date on which such State recognized
			 same-sex marriages, civil unions, or registered domestic partnerships; and
									(ii)provides a sworn affidavit that such parent was married to, or in a domestic partnership with, such
			 individual throughout the 9-month period ending on the date of the
			 individual’s death;.
			4.Alternative method of meeting 1-year requirement for wives, stepchildren, or husbands in certain
			 casesThe requirement in section 216(b)(2) of the Social Security Act (42 U.S.C. 416) and the requirement
			 in section 216(f)(2) of such Act that the spouse of an individual shall
			 have been married to such individual for a period of not less than 1 year
			 immediately preceding the day on which the spouse’s application for wife’s
			 or husband’s insurance benefits is filed in order to qualify as such
			 individual's wife or husband, and the requirement in section 216(e)(2) of
			 such Act that the stepchild of an individual shall have been such
			 stepchild for not less than 1 year immediately preceding the day on which
			 application for child's insurance benefits is filed in order to qualify as
			 such individual's child, shall be deemed to be satisfied, where such
			 application is filed within the applicable 1-year period, if—
			(1)in the case of a wife or husband of such individual whose marriage to such individual would not
			 have been treated as a marriage for purposes of Federal law prior to June
			 26, 2013, such wife or husband—
				(A)became the wife or husband of such individual (or was deemed to be the wife or husband of such
			 individual under subsection (h)(1)(A)(ii) of such Act)—
					(i)if such wife or husband is domiciled in a State that recognized same-sex marriages, civil unions,
			 or registered domestic partnerships as of June 26, 2013, before June 26,
			 2014; and
					(ii)if such wife or husband is domiciled in any other State—
						(I)before June 26, 2014; or
						(II)if applicable, during the 1-year period beginning with the 1st date on which such State recognized
			 same-sex marriages, civil unions, or registered domestic partnerships; and
						(B)provides a sworn affidavit that the wife or husband was married to, or in a domestic partnership
			 with, such individual throughout the 1-year period ending on the date of
			 the application for wife’s or husband’s insurance benefits; or
				(2)the stepchild of such individual—
				(A)became the stepchild of such individual as a result of a parent of the stepchild becoming the wife
			 or husband of such individual (or being deemed to be the wife or husband
			 of such individual under subsection (h)(1)(A)(ii) of such Act)—
					(i)if such parent is domiciled in a State that recognized same-sex marriages, civil unions, or
			 registered domestic partnerships as of June 26, 2013, before June 26,
			 2014; and
					(ii)if such parent is domiciled in any other State—
						(I)before June 26, 2014; or
						(II)if applicable, during the 1-year period beginning with the 1st date on which such State recognized
			 same-sex marriages, civil unions, or registered domestic partnerships; and
						(B)provides a sworn affidavit that such parent was married to, or in a domestic partnership with, such
			 individual throughout the 1-year period ending on the date of the
			 application for child's insurance benefits.
				5.Notification of changes in law; outreach campaign
			(a)In generalAs soon as practicable after the date of the enactment of this Act but not later than December 31,
			 2014, the Commissioner of Social Security shall conduct a comprehensive
			 and effective 3-year outreach campaign to encourage individuals newly
			 eligible for benefits under title II of the Social Security Act as a
			 result of changes in law relating to same-sex marriage and occurring on or
			 after June 26, 2013, including this Act and the amendments made thereby,
			 to apply for such benefits. Such outreach campaign shall include direct
			 notification regarding such changes in law to current beneficiaries and to
			 individuals approaching retirement.
			(b)Report to CongressNot later than December 31 of each of the 1st 3 calendar years beginning with 2015, the
			 Commissioner of Social Security shall submit to the Committee on Ways and
			 Means of the House of Representatives, the Committee on Finance of the
			 Senate, and the Committees on Appropriations of the House of
			 Representatives and the Senate a report that includes—
				(1)a description of the educational and outreach activities conducted by the Commissioner of Social
			 Security under subsection (a) during the preceding year;
				(2)the number of applications for benefits under title II of the Social Security Act filed as a result
			 of changes in law relating to same-sex marriage and occurring on or after
			 June 26, 2013, including this Act and the amendments made thereby, in the
			 preceding year; and
				(3)the number of such applications which resulted in entitlement to benefits.
				
